               Case 2:20-cv-00887-RAJ Document 44 Filed 07/02/20 Page 1 of 3



 1                                                             THE HONORABLE RICHARD A. JONES
 2
 3
 4
 5
 6                                  UNITED STATES DISTRICT COURT
                                   WESTERN DISTRICT OF WASHINGTON
 7                                           AT SEATTLE
 8
 9   BLACK LIVES MATTER SEATTLE-KING
10   COUNTY, ABIE EKENEZAR, SHARON                   No. 2:20-CV-00887 RAJ
     SAKAMOTO, MURACO KYASHNA-
11   TOCHA, ALEXANDER WOLDEAB,
     NATHALIE GRAHAM, AND
12   ALEXANDRA CHEN,                                 NOTICE OF APPEARANCE

13                           Plaintiffs,
                                                     Clerk’s Action Required
14            v.

15   CITY OF SEATTLE,
                            Defendant.
16
17
     TO: CLERK OF COURT
18
19   AND TO: ALL PARTIES OF RECORD

20          PLEASE TAKE NOTICE that Melissa R. Lee, attorney for Plaintiffs Black Lives Matter

21   Seattle-King County et al., hereby enters this Notice of Appearance on behalf of Plaintiffs without
22   waiving any defenses or objections.
23
            Service of all further papers and pleadings may be served upon Ms. Lee as required by LR 5(b)
24
     or at the address stated below.
25
26
27
28   NOTICE OF APPEARANCE -1                                         RONALD A. PETERSON LAW CLINIC
     (No. 2:20-CV-00887 RAJ)                                               1112 E. Columbia St.
                                                                          Seattle, WA 98122-1090
                                                                                206.398.4394
                                                                             Fax: 206.398.4077
             Case 2:20-cv-00887-RAJ Document 44 Filed 07/02/20 Page 2 of 3



 1   Dated: July 2, 2020
 2
 3                                       By                  s/ Melissa R. Lee
 4                                       Melissa R. Lee, WSBA #38808
                                         Ronald A. Peterson Law Clinic
 5                                       Seattle University School of Law
                                         1112 E. Columbia St.
 6                                       Seattle, WA 98122
                                         Phone: 206.398.4394
 7                                       Email: leeme@seattleu.edu
 8                                       Counsel for Plaintiffs
 9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28   NOTICE OF APPEARANCE -2                               RONALD A. PETERSON LAW CLINIC
     (No. 2:20-CV-00887 RAJ)                                     1112 E. Columbia St.
                                                                Seattle, WA 98122-1090
                                                                      206.398.4394
                                                                   Fax: 206.398.4077
              Case 2:20-cv-00887-RAJ Document 44 Filed 07/02/20 Page 3 of 3



 1
 2                                      CERTIFICATE OF SERVICE
 3
            I hereby certify that on July 2, 2020, the foregoing document was electronically filed with the
 4
     United States District Court’s CM/ECF system, which will send notification of such filing to all
 5
     attorneys of record.
 6
 7
                                                                      s/ Melissa R. Lee
 8                                                                     Melissa R. Lee
 9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28   NOTICE OF APPEARANCE                                            RONALD A. PETERSON LAW CLINIC
     (No. 2:20-CV-00887 RAJ)                                               1112 E. Columbia St.
                                                                          Seattle, WA 98122-1090
                                                                                206.398.4394
                                                                             Fax: 206.398.4077
